Citation Nr: 0017816	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the service-connected headaches, status post head trauma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating action of the RO.  

In November 1996, the Board remanded the case for additional 
development of the record.  

In February 2000, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  This 
opinion was received in April 2000.  The Board subsequently 
requested another medical specialist's opinion from the VHA 
in April 2000.  The response to this request was received in 
May 2000.  

The Board notes that in correspondence dated in June 1998, 
the veteran asserted a claim for an earlier effective date 
for the grant of service connection for status post 
hysterectomy with bilateral salpingo-oophorectomy with 
history of salpingitis and endometriosis.  

As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran's service-connected headaches, status post 
head trauma, manifested by migraines, is shown to have more 
nearly approximated a level of impairment consistent with 
that of very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability since 
January 24, 1994.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
evaluation for the service-connected headache condition have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a including 
Diagnostic Code 8100 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  


I.  Background

On January 24, 1994, the RO was in receipt of a claim of 
service connection for headaches, among other conditions.  

The veteran was afforded a VA examination in July 1994.  At 
that time, she reported that, since 1976, she had been 
experiencing headaches lasting two weeks out of every month.  
According to the veteran, she was usually able to go to work 
while experiencing these headaches; however, once or twice a 
month she would have to stay home and lie in bed all day.  
The examining physician rendered a diagnosis of history of 
fractured skull with chronic headaches.  

Subsequently, in November 1994, the RO granted service 
connection for headaches, status post head trauma, and 
assigned a 10 percent evaluation, effective on January 24, 
1994.  The veteran appealed this initial rating on the basis 
that it did not reflect the extent of her disability.  

VA treatment reports submitted in support of the veteran's 
claim indicate that in December 1995, the veteran was 
admitted for treatment of headaches at the VA Medical Center 
in Richmond, Virginia.  At that time, it was noted that the 
veteran had developed headaches after falling from a horse in 
service, resulting in a laceration to the right side of the 
forehead, a broken left little finger and a possible 
dislocated left shoulder and skull fracture.  It was reported 
that the veteran initially suffered these headaches on a once 
monthly basis, but that they had gradually worsened over 
time.  In fact, over the last one and a half years, they were 
stated to have increased in frequency and severity.  
According to notations within the examination report, these 
headaches had been associated with nausea, dizziness and 
blurred vision.  Relief was obtained by lying in a dark room 
and using cold compresses.  The final assessment was that of 
migraines, rule out skull fracture or subarachnoid hemorrhage 
from previous trauma.  

In January 1998, the veteran once again underwent an 
examination for VA compensation purposes.  At that time, the 
veteran reported that she had continued to suffer from 
headaches and that they had caused her to lose time at work.  
She commented that she worked with a headache most of the 
time.  Frequency of the headaches was noted to be up to 10 
days with a severity of 10 on a scale of 1 to 10.  Duration 
was stated to be one hour.  She was currently taking Robaxin 
and Imitrex for successful relief of the pain.  

The headaches were noted to be prostrating approximately 
every 7 or 8 days, requiring bed rest for about a day in a 
dark room and the use of an ice pack to her head; severe 
attacks required trips to the hospital to get Imitrex 
medication.  The pain was described as starting at the top of 
the right shoulder, radiating up into her right neck and 
face, including her right jaw, and them becoming more 
generalized.  The veteran also complained of memory loss and 
expressed concern that she was becoming more and more 
incapacitated to the extent that she would lose her job.  

The final diagnosis was that of painful right shoulder, 
radiating into the right neck and face.  Neurologic 
examination was stated to reveal no motor or sensory deficit.  
The examining physician further commented that, "[A]s far as 
the validity of her pain, I would speculate that this is a 
rather frequent sequela of trauma to the head, neck and 
shoulder."

In June 1998, the veteran's claims folder was reviewed by a 
different VA physician who concluded that there was no 
relationship between her migraine headaches and the head 
injury sustained in service.  

In order to resolve the issue of whether the veteran's 
migraine headache condition was related to the head injury 
sustained in service, the Board initially requested a medical 
expert's opinion from the VHA in February 2000.  This opinion 
was received from a VA specialist in neurology in April 2000.  
The VHA expert concluded that it was as likely as not that 
the veteran's current headaches, labeled as migraine 
headaches, were a residual of the closed head injury which 
she incurred in service.  A second opinion from a different 
medical expert was requested and received in April and May 
2000, respectively.  This expert in neurology concluded that 
it was at least as likely as not that the veteran was 
suffering from a post traumatic headache disorder, which 
clinically might be very similar to migraine headache, as a 
residual of the head injury sustained in service.  


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Service connection is currently in effect for headaches as a 
residual of head injury under Diagnostic Code 8045, which 
contemplates brain disease due to trauma.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, diagnostic code 8045.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that, as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In this case, the Board finds that the veteran's headache 
condition, status post head trauma, is more appropriately 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
migraine, as it has been determined that the veteran is 
currently suffering from migraine headaches attributable to 
the head injury in service.  

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for migraines manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is assigned with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, and a 50 percent 
evaluation, the highest rating under this code, is assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a including Diagnostic Code 8100.  

Based on a review of the evidence of record, the Board finds 
that, since January 24, 1994, the veteran's headaches have 
been shown to have been evidenced by a level of impairment 
more nearly approximating very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Significantly, the veteran has 
consistently complained of experiencing severe headaches of 
substantial duration.  

Hence, the Board finds that the preponderance of the evidence 
supports the assignment of an initial 50 percent rating for 
the service-connected headaches, status post head trauma, 
effective on January 24, 1994.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, the veteran has 
demonstrated a level of impairment from the service-connected 
headaches consistent with a 50 percent evaluation since 
January 24, 1994.  



ORDER

An initial 50 percent rating for the service-connected 
headaches, status post head trauma, is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

